
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.22


LIBERTY MEDIA CORPORATION
2002 NONEMPLOYEE DIRECTOR INCENTIVE PLAN
STOCK APPRECIATION RIGHTS AGREEMENT

        THIS STOCK APPRECIATION RIGHTS AGREEMENT ("Agreement") is made as of
June 1, 2004 (the "Effective Date"), by and between LIBERTY MEDIA CORPORATION, a
Delaware corporation (the "Company"), and the individual whose name, address,
and social security number appear on the signature page hereto (the "Grantee").

        The Company has adopted the Liberty Media Corporation 2002 Nonemployee
Director Incentive Plan (the "Plan"), a copy of which is attached to this
Agreement as Exhibit A and by this reference made a part hereof, for the benefit
of eligible Nonemployee Directors of the Company. Capitalized terms used and not
otherwise defined herein will have the meaning given to them in the Plan.

        Pursuant to the Plan, the Board has determined that it would be in the
interest of the Company and its stockholders to award Free Standing SARs to
Grantee, subject to the conditions and restrictions set forth herein and in the
Plan, in order to provide the Grantee additional remuneration for services
rendered as a Nonemployee Director and to increase the Grantee's personal
interest in the continued success and progress of the Company.

        The Company and the Grantee therefore agree as follows:

        1.    Definitions.    The following terms, when used in this Agreement,
have the following meanings:

        "Base Price" means $11.00.

        "Business Day" means any day other than Saturday, Sunday or a day on
which banking institutions in Denver, Colorado, are required or authorized to be
closed.

        "Close of Business" means, on any day, 5:00 p.m., Denver, Colorado time.

        "Company" has the meaning specified in the preamble to this Agreement.

        "Effective Date" has the meaning specified in the preamble to this
Agreement.

        "Grantee" has the meaning specified in the preamble to this Agreement.

        "L SAR" has the meaning specified in Section 2 of this Agreement.

        "L Stock" has the meaning specified in Section 2 of this Agreement.

        "Plan" has the meaning specified in the recitals to this Agreement.

        "Required Withholding Amount" has the meaning specified in Section 5 of
this Agreement.

        "Term" has the meaning specified in Section 2 of this Agreement.

        "Vesting Anniversary Date" means June 1, 2004.

        2.    Grant of Stock Appreciation Rights.    Subject to the terms and
conditions herein, pursuant to the Plan, the Company grants to the Grantee
during the period commencing on the Effective Date and expiring at Close of
Business on June 1, 2014 (the "Term"), subject to earlier termination as
provided in Section 7 below, a Free Standing SAR with respect to the number of
shares of Liberty Media Corporation Series A Common Stock ("L Stock") identified
on the signature page hereto (individually, an "L SAR" and collectively, the
"L SARs"). Upon exercise of an L SAR in accordance with this Agreement, the
Company will, subject to Section 5 below, pay to the Grantee consideration equal
to

1

--------------------------------------------------------------------------------




the amount, if any, by which the Fair Market Value of a share of L Stock on the
date of exercise exceeds the Base Price of such L SAR.

        3.    Conditions of Exercise.    Unless otherwise determined by the
Board in its sole discretion, the L SARs are exercisable only in accordance with
the conditions stated in this Section 3.

        (a)   Except as otherwise provided in Section 11.1(b) of the Plan or in
the last sentence of this Section 3(a), the L SARs may be exercised only on or
after June 1, 2005. Notwithstanding the foregoing, all L SARs will become
exercisable on the date of the Grantee's termination of service as a Nonemployee
Director if (i) the Grantee's service as a Nonemployee Director terminates by
reason of Disability or (ii) the Grantee dies while serving as a Nonemployee
Director.

        (b)   To the extent the L SARs become exercisable, such L SARs may be
exercised in whole or in part (at any time or from time to time, except as
otherwise provided herein) until expiration of the Term or earlier termination
thereof.

        (c)   The Grantee acknowledges and agrees that the Board may, in its
discretion and as contemplated by Section 3.3 of the Plan, adopt rules and
regulations from time to time after the date hereof with respect to the exercise
of the L SARs and that the exercise by the Grantee of L SARs will be subject to
the further condition that such exercise is made in accordance with all such
rules and regulations as the Board may determine are applicable thereto.

        4.    Manner of Exercise.    L SARs will be considered exercised (as to
the number of L SARs specified in the notice referred to in Section 4(a) below)
on the latest of (i) the date of exercise designated in the written notice
referred to in Section 4(a) below, (ii) if the date so designated is not a
Business Day, the first Business Day following such date or (iii) the earliest
Business Day by which the Company has received all of the following:

        (a)   Written notice, in such form as the Board may require, containing
such representations and warranties as the Board may require and designating,
among other things, the date of exercise and the number of L SARs to be
exercised; and

        (b)   Any other documentation that the Board may reasonably require.

        5.    Withholding for Taxes.    The Grantee acknowledges and agrees that
the Company will deduct from the cash or shares of L Stock otherwise payable or
deliverable upon exercise of any L SARs an amount of cash, a number of shares of
L Stock (valued at their Fair Market Value on the date of exercise) or a
combination of the foregoing that is equal to the amount, if any, of all
federal, state and local taxes required to be withheld by the Company upon such
exercise, as determined by the Company (the "Required Withholding Amount").

        6.    Payment or Delivery by the Company.    As soon as practicable
after receipt of all items referred to in Section 4, and subject to the
withholding referred to in Section 5, the Company will deliver or cause to be
delivered to the Grantee the amount of consideration determined under the final
sentence of Section 2 above, which consideration shall consist of cash, shares
of L Stock (valued at their Fair Market Value on the date of exercise) or a
combination of the foregoing, as determined by the Board. Notwithstanding the
foregoing, unless the Board otherwise determines, the consideration will consist
of cash in the amount equal to the Required Withholding Amount, if any (which
amount will be withheld from the total amount payable to the Grantee), and the
balance will be delivered to the Grantee in the form of shares of L Stock.

        Any delivery of shares of L Stock will be deemed effected for all
purposes when certificates representing such shares have been delivered
personally to the Grantee or, if delivery is by mail, when the stock transfer
agent of the Company has deposited the certificates in the United States mail,
addressed to the Grantee, and any cash payment will be deemed effected when a
check from the Company, payable to the Grantee and in the amount equal to the
amount of the cash payment, has

2

--------------------------------------------------------------------------------




been delivered personally to the Grantee or deposited in the United States mail,
addressed to the Grantee.

        7.    Early Termination of L SARS.    Unless otherwise determined by the
Board in its sole discretion, the L SARs will terminate, prior to the expiration
of the Term, at the time specified below:

        (a)   Subject to Section 7(b), if the Grantee's service as a Nonemployee
Director terminates other than (i) by the Company for cause or (ii) by reason of
death or Disability, then the L SARs will terminate at the Close of Business on
the first Business Day following the expiration of the one-year period which
began on the date of termination of the Grantee's service. For purposes of this
Section 7, "cause" will have the meaning specified in Section 11.2(b) of the
Plan.

        (b)   If the Grantee dies while serving as a Nonemployee Director, or
prior to the expiration of a period of time following termination of the
Grantee's service during which the L SARs remain exercisable as provided in
Section 7(a) or Section 7(c), as applicable, the L SARs will terminate at the
Close of Business on the first Business Day following the expiration of the
one-year period which began on the date of the Grantee's death.

        (c)   Subject to Section 7(b), if the Grantee's service as a Nonemployee
Director terminates by reason of Disability, then the L SARs will terminate at
the Close of Business on the first Business Day following the expiration of the
one-year period which began on the date of termination of the Grantee's service.

        (d)   If the Grantee's service as a Nonemployee Director is terminated
by the Company for "cause" (as defined in Section 11.2(b) of the Plan), then the
L SARs will terminate immediately upon such termination of the Grantee's
service.

        In any event in which L SARs remain exercisable for a period of time
following the date of termination of the Grantee's service as provided above,
the L SARs may be exercised during such period of time only to the extent the
same were exercisable as provided in Section 3 above on such date of termination
of the Grantee's service. Notwithstanding any period of time referenced in this
Section 7 or any other provision of this Section 7 that may be construed to the
contrary, the L SARs will in any event terminate upon the expiration of the
Term.

        8.    Automatic Exercise of L SARS.    Immediately prior to the
termination of L SARs as provided in Section 7(a), 7(b) or 7(c) above or upon
expiration of the Term, all remaining L SARs then exercisable will be deemed to
have been exercised by the Grantee. Notwithstanding any other provision of this
Agreement, no exercise of LSARs will be deemed to occur upon termination of the
Grantee's service for "cause" (as defined in Section 11.2(b) of the Plan).

        9.    Nontransferability.    During the Grantee's lifetime, L SARs are
not transferable (voluntarily or involuntarily) other than pursuant to a
Domestic Relations Order and, except as otherwise required pursuant to a
Domestic Relations Order, are exercisable only by the Grantee or the Grantee's
court appointed legal representative. The Grantee may designate a beneficiary or
beneficiaries to whom the L SARs will pass upon the Grantee's death and may
change such designation from time to time by filing a written designation of
beneficiary or beneficiaries with the Board on the form annexed hereto as
Exhibit B or such other form as may be prescribed by the Board, provided that no
such designation will be effective unless so filed prior to the death of the
Grantee. If no such designation is made or if the designated beneficiary does
not survive the Grantee's death, the L SARs will pass by will or the laws of
descent and distribution. Following the Grantee's death, the L SARs , if
otherwise exercisable, may be exercised by the person to whom such right passes
according to the foregoing and such person will be deemed the Grantee for
purposes of any applicable provisions of this Agreement.

        10.    No Stockholder Rights.    The Grantee will not, by reason of the
Award granted under this Agreement, be deemed for any purpose to be, or to have
any of the rights of, a stockholder of the

3

--------------------------------------------------------------------------------




Company or of the Company with respect to any shares of L Stock, nor will the
existence of this Agreement affect in any way the right or power of the Company
or its stockholders to accomplish any corporate act, including, without
limitation, the acts referred to in Section 11.15 of the Plan.

        11.    Adjustments.    If the outstanding shares of L Stock are
subdivided into a greater number of shares (by stock dividend, stock split,
reclassification or otherwise) or are combined into a smaller number of shares
(by reverse stock split, reclassification or otherwise), or if the Board
determines that any stock dividend, extraordinary cash dividend,
reclassification, recapitalization, reorganization, split-up-spin-off,
combination, exchange of shares, warrants or rights offering to purchase any
L Stock, or other similar corporate event (including mergers or "consolidations
other than those which constitute Approved Transactions, which shall be governed
by Section 11.1(b) of the Plan) affects shares of L Stock such that an
adjustment is required to preserve the benefits or potential benefits intended
to be made available under this Agreement, then the L SARs will be subject to
adjustment (including, without limitation, as to the number of L SARs and the
Base Price per share of such L SARs) in the sole discretion of the Board and in
such manner as the Board may deem equitable and appropriate in connection with
the occurrence of any of the events described in this Section 11 following the
Vesting Anniversary Date.

        12.    Restrictions Imposed by Law.    Without limiting the generality
of Section 11.7 of the Plan, the Grantee will not exercise the L SARs , and the
Company will not be obligated to make any cash payment or issue or cause to be
issued any shares of L Stock, if counsel to the Company determines that such
exercise, payment or issuance would violate any applicable law or any rule or
regulation of any governmental authority or any rule or regulation of, or
agreement of the Company with, any securities exchange or association upon which
shares of L Stock are listed or quoted. The Company will in no event be
obligated to take any affirmative action in order to cause the exercise of the
L SARs or the resulting payment of cash or issuance of L Stock to comply with
any such law, rule, regulation or agreement.

        13.    Notice.    Unless the Company notifies the Grantee in writing of
a different procedure, any notice or other communication to the Company with
respect to this Agreement will be in writing and will be delivered personally or
sent by United States first class mail, postage prepaid and addressed as
follows:

Liberty Media Corporation
12300 Liberty Boulevard
Englewood, Colorado 80112
Attn: General Counsel

        Any notice or other communication to the Grantee with respect to this
Agreement will be in writing and will be delivered personally, or will be sent
by United States first class mail, postage prepaid, to the Grantee's address as
listed in the records of the Company on the Effective Date, unless the Company
has received written notification from the Grantee of a change of address.

        14.    Amendment.    Notwithstanding any other provision hereof, this
Agreement may be supplemented or amended from time to time as approved by the
Board as contemplated in Section 11.6(b) of the Plan. Without limiting the
generality of the foregoing, without the consent of the Grantee,

        (a)   this Agreement may be amended or supplemented from time to time as
approved by the Board (i) to cure any ambiguity or to correct or supplement any
provision herein which may be defective or inconsistent with any other provision
herein, or (ii) to add to the covenants and agreements of the Company for the
benefit of the Grantee or surrender any right or power reserved to or conferred
upon the Company in this Agreement, subject to any required approval of the
Company's stockholders and, provided, in each case, that such changes or
corrections will not

4

--------------------------------------------------------------------------------



adversely affect the rights of the Grantee with respect to the Award evidenced
hereby, or (iii) to make such other changes as the Company, upon advice of
counsel, determines are necessary or advisable because of the adoption or
promulgation of, or change in or of the interpretation of, any law or
governmental rule or regulation, including any applicable federal or state
securities laws; and

        (b)   subject to any required action by the Board or the stockholders of
the Company, the L SARs granted under this Agreement may be canceled by the
Company and a new Award made in substitution therefor, provided that the Award
so substituted will satisfy all of the requirements of the Plan as of the date
such new Award is made and no such action will adversely affect any L SARs to
the extent then exercisable.

        15.    Status as Director.    Nothing contained in this Agreement, and
no action of the Company or the Board with respect hereto, will confer or be
construed to confer on the Grantee any right to continue as a director of the
Company or interfere in any way with the right of the Company or its
shareholders to terminate the Grantee's status as a director at any time, with
or without cause.

        16.    Nonalienation of Benefits.    Except as provided in Section 9 of
this Agreement, (i) no right or benefit under this Agreement will be subject to
anticipation, alienation, sale, assignment, hypothecation, pledge, exchange,
transfer, encumbrance or charge, and any attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge the same
will be void, and (ii) no right or benefit hereunder will in any manner be
liable for or subject to the debts, contracts, liabilities or torts of the
Grantee or other person entitled to such benefits.

        17.    Governing Law.    This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of Colorado. Each
party irrevocably submits to the general jurisdiction of the state and federal
courts located in the State of Colorado in any action to interpret or enforce
this Agreement and irrevocably waives any objection to jurisdiction that such
party may have based on inconvenience of forum.

        18.    Construction.    References in this Agreement to "this Agreement"
and the words "herein," "hereof," "hereunder" and similar terms include all
Exhibits and Schedules appended hereto. The word "include" and all variations
thereof are used in an illustrative sense and not in a limiting sense. All
decisions of the Board upon questions regarding this Agreement will be
conclusive. Unless otherwise expressly stated herein, in the event of any
inconsistency between the terms of the Plan and this Agreement, the terms of the
Plan will control. The headings of the sections of this Agreement have been
included for convenience of reference only, are not to be considered a part
hereof and will in no way modify or restrict any of the terms or provisions
hereof.

        19.    Duplicate Originals.    The Company and the Grantee may sign any
number of copies of this Agreement. Each signed copy will be an original, but
all of them together represent the same agreement.

        20.    Rules by Board.    The rights of the Grantee and the obligations
of the Company hereunder will be subject to such reasonable rules and
regulations as the Board may adopt from time to time.

        21.    Entire Agreement.    This Agreement is in satisfaction of and in
lieu of all prior discussions and agreements, oral or written, between the
Company and the Grantee regarding the subject matter hereof. The Grantee and the
Company hereby declare and represent that no promise or agreement not herein
expressed has been made and that this Agreement contains the entire agreement
between the parties hereto with respect to the Award and replaces and makes null
and void any prior agreements between the Grantee and the Company regarding the
Award. This Agreement will be binding upon and inure to the benefit of the
parties and their respective heirs, successors and assigns

5

--------------------------------------------------------------------------------



        22.    Grantee Acceptance.    The Grantee will signify acceptance of the
terms and conditions of this Agreement by signing in the space provided at the
end hereof and returning a signed copy to the Company.

[SIGNATURE PAGE FOLLOWS]

6

--------------------------------------------------------------------------------



SIGNATURE PAGE TO STOCK APPRECIATION RIGHTS AGREEMENT
DATED JUNE 1, 2004 BETWEEN LIBERTY MEDIA CORPORATION AND GRANTEE

    LIBERTY MEDIA CORPORATION
 
 
By:
 
 


--------------------------------------------------------------------------------

Charles Y. Tanabe
Senior Vice President
 
 
 
 
ACCEPTED:
 
 
 
 
 
 
  


--------------------------------------------------------------------------------


 
, Grantee
 
 
Name:
 
 


--------------------------------------------------------------------------------


 
 
Address:
 
  


--------------------------------------------------------------------------------


 
 
  


--------------------------------------------------------------------------------


 
 
SSN:
 
  


--------------------------------------------------------------------------------

Number of shares of L Stock as to which L SARs are granted:

7

--------------------------------------------------------------------------------



EXHIBIT A
TO
STOCK APPRECIATION RIGHTS AGREEMENT
DATED JUNE 1, 2004 BETWEEN
LIBERTY MEDIA CORPORATION AND GRANTEE

[COPY OF 2002 LIBERTY MEDIA CORPORATION NONEMPLOYEE DIRECTOR INCENTIVE PLAN]

8

--------------------------------------------------------------------------------



EXHIBIT B
TO
STOCK APPRECIATION RIGHTS AGREEMENT
DATED JUNE 1, 2004 BETWEEN
LIBERTY MEDIA CORPORATION AND GRANTEE

DESIGNATION OF BENEFICIARY

    I,     


--------------------------------------------------------------------------------

  (the "Grantee"), hereby declare


that upon my death
 
  


--------------------------------------------------------------------------------


 
  (the "Beneficiary") of     NAME    
                        ,   STREET ADDRESS   CITY   STATE   ZIP CODE
who is my
 
  


--------------------------------------------------------------------------------


 
, will be entitled to     RELATIONSHIP TO GRANTEE    
the L SARs and all other rights accorded the Grantee by the above-referenced
grant agreement (the "Agreement").

        It is understood that this Designation of Beneficiary is made pursuant
to the Agreement and is subject to the conditions stated herein, including the
Beneficiary's survival of the Grantee's death. If any such condition is not
satisfied, such rights will devolve according to the Grantee's will or the laws
of descent and distribution.

        It is further understood that all prior designations of beneficiary
under the Agreement are hereby revoked and that this Designation of Beneficiary
may only be revoked in writing, signed by the Grantee, and filed with the
Company prior to the Grantee's death.

  


--------------------------------------------------------------------------------

Date     


--------------------------------------------------------------------------------

Grantee

9

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.22

